Exhibit 10.27

THE GREENBRIER COMPANIES

NONQUALIFIED DEFERRED COMPENSATION PLAN

Amendment No. 2

The Greenbrier Companies, Inc. (the “Company”) hereby adopts this Amendment
No. 2 to The Greenbrier Companies Nonqualified Deferred Compensation Plan (the
“Plan”) in order to permit the Company to make discretionary “target benefit”
contributions on behalf of selected Participants in the Plan. This Amendment
No. 2 is effective as of August 28, 2012 (the “Effective Date”) and amends the
terms of the Adoption Agreement for the Plan executed on December 29, 2009, as
previously amended.

1. Contributions. Section 2.03 of the Adoption Agreement is amended by deleting
the selection of subsection 2.03(a), and selecting subsection 2.03(e).
Section 2.03(e) of the Adoption Agreement shall read as follows:

“Target Benefit Program. The Company has adopted this Target Benefit Program in
place of the Greenbrier Leasing Company LLC Manager Owned Target Benefit Plan
(the “Prior Target Benefit Plan”), which is being terminated. Benefits accrued
by Participants under the Prior Target Benefit Plan are taken into account for
purposes of determining allocation of contributions under this Target Benefit
Program.

A. Selection of Eligible Participants. The Compensation Committee may, from
time-to-time select employees of the Company or its affiliates who shall be
eligible to participate in the “Target Benefit Program” under the Plan. Eligible
Participants may receive an allocation of discretionary Company target benefit
contributions, which allocations shall be credited to a Target Benefit Program
account on their behalf under the Plan. The employees who are eligible to
participate in the Target Benefit Program under the Plan as of the Effective
Date are set forth on Appendix A. Any additional employees shall begin
participating in the Target Benefit Program on the date specified in their
designation of eligibility. If no date is specified in the designation of
eligibility, participation shall begin on the January 1 next following the date
of the designation. Once an employee has been designated as eligible to
participate in the Target Benefit Program, the designation of eligibility may
not be revoked, and participation shall continue until the Participant’s
termination of employment with the Company and any affiliate (including any
extended eligibility period that may be provided for in an individual agreement
between the Company and the Participant).

B. Target Benefit Contributions. The Target Benefit Program is designed to
provide eligible Participants with a retirement benefit in an amount (the
“Target Benefit Amount”) equal to 50% of a Participant’s Final Base Salary,
payable in monthly installments over 180 months beginning on the Participant’s
Normal Retirement Date. The foregoing notwithstanding, no amount or level of
benefits is assured or guaranteed, and no provision of the Target Benefit
Program is intended or shall be construed to create any entitlement to a
specific amount or level of benefits or to impose any obligation on the Company
to make contributions of any specified amount or level whatsoever. The
Compensation Committee shall determine the amount of the

 

1



--------------------------------------------------------------------------------

Company’s annual Target Benefit Program contribution to the Plan, if any, in its
sole discretion. Participants’ benefits under the Target Benefit Program shall
be fully vested and non-forfeitable at all times.

C. Allocation of Contributions. Each Target Benefit Program contribution to the
Plan shall be allocated among eligible Target Benefit Program Participants
except those (i) who reached age 65 any time prior to or during the Plan Year in
respect of which the contribution is made, (ii) whose employment with the
Company and affiliates terminates during the Plan Year in respect of which the
contribution is made, or (iii) for whom the amount of the Retirement Benefit
plus benefits accrued under the Prior Target Benefit Plan is projected to equal
or exceed the Target Benefit Amount. The foregoing notwithstanding, the
Compensation Committee may designate a Participant as eligible to receive an
allocation for a Plan Year notwithstanding the Participant having reached age 65
or terminated employment during the Plan Year, in its sole discretion. Each year
for which the Company makes a Target Benefit Program contribution, the
Administrator shall allocate the contribution among eligible Participants in
such amounts as the Administrator determines in its sole discretion and using
such actuarial methodology or methodologies as the Administrator deems
appropriate, which amount may be zero, with the goal or providing each eligible
Participant a Retirement Benefit of the Target Benefit Amount (taking into
account the value of benefits accrued by the Participant under the Prior Target
Benefit Plan as of the Effective Date, regardless of whether the Participant
elects or has elected to take an early distribution of benefits under the Prior
Target Benefit Plan).

D. Change in Control. Within 30 days following the termination of a
Participant’s employment without Cause or for Good Reason that occurs within 24
months following a Change in Control of the Company, the Company shall
contribute on behalf of the affected Participant an amount equal to the
discounted present value of the aggregate projected annual allocations to the
Participant for the Plan Year in which the Participant’s employment is
terminated and all future Plan Years until the Participant’s Normal Retirement
Date. The amount of each future annual allocation will equal the amount of the
Participant’s average allocation for the prior three Plan Years of participation
immediately preceding the year in which the Participant’s termination of
employment occurred (or all Plan Years of participation, if less than three). A
full year’s allocation shall be credited for both the year in which the
Participant’s termination of employment occurs and the year in which the
Participant’s Normal Retirement Date occurs. The interest rate used in
determining present value shall be the interest rate applicable to the Company’s
principal bank borrowings as of the effective date of the Change in Control or,
if no such rate is readily determinable, at a rate equal to the current prime
rate as listed in the Eastern print edition of the Wall Street Journal as of the
effective date of the Change in Control transaction plus1.5%

E. Definitions. For purposes of the Target Benefit Program a Participant’s:

 

  (i) “Final Base Salary” shall mean the Participant’s annualized base salary
rate in effect as of the last day of the calendar year preceding the calendar
year during which the Participant attains age 65.

 

2



--------------------------------------------------------------------------------

  (ii) “Normal Retirement Date” shall mean the date of the Participant’s 65th
birthday.

 

  (iii) “Retirement Benefit” shall mean payment of the amount credited to the
Participant’s Target Benefit Program account in substantially equal month
installments beginning on the Participant’s Normal Retirement Date and
continuing for 180 months.

 

  (iv) The “Administrator” shall be the Chief Financial Officer of the Company,
or such other person or persons as may be appointed by the Chief Executive
Officer of the Company to administer the Target Benefit Program. The
Administrator shall decide any questions about the rights of Participants and in
general administer the Target Benefit Program. The Administrator may delegate
all or part of his administrative duties to one or more agents and may retain
advisors for assistance. The Administrator may consult with and rely upon the
advice of counsel, who may be counsel for the Company.

 

  (v) “Cause” shall mean the conviction of the Participant (including a plea of
nolo contendere) of a felony or gross misdemeanor under federal or state law
which is materially and demonstrably injurious to the Company or which impairs
the Participant’s ability to perform substantially the Participant’s duties for
the Company.

 

  (vi) “Good Reason” shall mean the occurrence of any of the following:

(A) Any material diminution in the Participant’s title, position, duties or
responsibilities or authorities (which shall include, without limitation , any
change such that Participant is no longer serving in the position in which he
serves as of the Effective Date in publicly-traded company); the assignment to
him of duties that are materially inconsistent with, or materially impair his
ability to perform, the duties then assigned to him, in each case as determined
by Participant in good faith; or any change in the reporting structure so that
the Participant is required to report to any person other than the Company’s
Chief Executive Officer;

(B) A reduction by the Company of Participant’s base salary exceeding 5 percent
of Participant’s base salary as in effect immediately prior to the Change in
Control, or an adverse change in the form or timing of the payment of
Participant’s base salary;

(C) A reduction by the Company of Participant’s annual bonus exceeding 20
percent of Participant’s prior year’s annual bonus (unless such reduction
relates to the amount of annual bonus payable to Participant for the achievement
of specified performance goals, or to the attainment of profitability levels of
the Company or certain of its subsidiaries, and the non-

 

3



--------------------------------------------------------------------------------

achievement of such goals and/or the non-attainment of profitability levels of
the Company or certain of its subsidiaries, is the reason for the reduction in
Participant’s annual bonus compared to the prior year’s bonus);

(D) The Company’s requiring the Participant to be based at any office more than
30 miles from where Participant’s office is located immediately prior to the
Change in Control.

(E) The Company fails to require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, to assume expressly and agree to perform
its obligations under the Target Benefit Program, provided that such successor
has received at least ten days’ prior written notice from the Company of such
obligations.

F. Investment Options. Participants may direct the investment of their Target
Benefit Program accounts in accordance with the terms of the Plan. The
Administrator may make available to Target Benefit Program Participants
additional investment alternatives that are not generally available under the
Plan which may be made available for investment of Target Benefit Program
accounts only, including without limitation annuity investment vehicles.

2. Effective Date. This Amendment No. 2 shall be effective as of the date set
forth above. Except as hereby amended, the Plan shall remain in full force and
effect.

 

  THE GREENBRIER COMPANIES, INC.   By:  

/s/ Martin R. Baker

  Title:  

Senior Vice President

This Amendment No. 2 to The Greenbrier Companies Nonqualified Deferred
Compensation Plan was adopted and approved by the Compensation Committee of the
Board of Directors on August 28, 2012.

 

4



--------------------------------------------------------------------------------

APPENDIX A TO AMENDMENT NO. 2 TO THE GREENBRIER COMPANIES

NONQUALIFIED DEFERRED COMPENSATION PLAN

As of the Effective Date of Amendment No. 2, the group of employees who are
eligible to participate in the Target Benefit Program under the Plan are the
following:

 

  1. Mark J. Rittenbaum

 

  2. Timothy A. Stuckey

 

  3. Maren C. Malik

 

  4. James T. Sharp

 

  5. Alejandro Centurion

 

5